Case 2:18-cv-08567-PA-JPR Document 71 Filed 07/07/20 Page 1 of 1 Page ID #:1758

 1                                                                                        JS-6
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT
 8                              CENTRAL DISTRICT OF CALIFORNIA
 9
10   ROSIE PROUTY,                                   CV 18-8567 PA (JPRx)
11                 Plaintiff,                        JUDGMENT
12          v.
13   ANDREW SAUL, et al.,
14                 Defendants.
15
16
17          Pursuant to the Court’s June 29, 2020 Order granting Defendant’s Motion for
18   Summary Judgment,
19          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant shall
20   have judgment in its favor against Plaintiff.
21          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff take
22   nothing and that Defendant shall have its costs of suit.
23          IT IS SO ORDERED.
24
25   DATED: July 7, 2020                                _________________________________
                                                                   Percy Anderson
26                                                        UNITED STATES DISTRICT JUDGE
27
28
